Citation Nr: 0724164	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
2003, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 9, 
2003, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability rating for the veteran's PTSD from 30 to 70 
percent disabling, effective January 9, 2003, and granted a 
TDIU rating, effective January 9, 2003.  


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO granted service 
connection for PTSD, and awarded a 30 percent disability 
rating, effective April 10, 1998.  The veteran did not appeal 
this decision.

2.  The veteran has not raised a claim of entitlement to 
revision of the January 2000 rating decision based upon clear 
and unmistakable error (CUE).

3.  On January 9, 2003, the RO received claims for an 
increased rating for PTSD and for a TDIU rating.  

4.  In a July 2003 rating decision, the RO increased the 
veteran's disability rating for PTSD from 30 to 70 percent 
disabling, and granted a TDIU rating, effective January 9, 
2003.  

5.  There is no medical evidence of record dated earlier than 
January 9, 2003, which demonstrates that the veteran would be 
entitled to a 70 percent disability rating for her service-
connected PTSD.

6.  The veteran did not meet the percentage requirements for 
a TDIU rating prior to January 9, 2003.

7.  The record does not factually show that the veteran was 
unemployable solely due to her service-connected PTSD, TMJ 
syndrome, right and left wrist disabilities, low back 
disability, deviated septum, and sinusitis earlier than 
January 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
9, 2003, for the assignment of a 70 percent disability rating 
for PTSD have not  been met.  38 U.S.C.A. §§ 5101, 5103, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than January 
9, 2003, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran contends that she is entitled to an effective 
date earlier than January 9, 2003 for the assignment of a 70 
percent disability rating for her PTSD and for the grant of a 
TDIU rating.  These claims will be examined in turn.

A.  Increased Rating of 70 Percent for PTSD

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In these cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511, 521-22 (1997); Harper v. Brown, 10 Vet. App. 125, 
126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

A January 2000 rating decision granted service connection for 
the veteran's PTSD.  A July 2003 rating decision increased 
the veteran's PTSD disability rating from 30 to 70 percent 
disabling, effective January 9, 2003, the date the claim for 
the increased rating was received.  In determining whether 
the veteran is entitled to an earlier effective date for her 
increased rating of 70 percent, the pertinent question is 
whether there are any communications from the veteran dated 
prior to January 9, 2003, that may be interpreted as either 
formal or informal claims for an increased rating.  

The record reflects that following the January 2000 grant of 
service connection for PTSD, the first correspondence 
received from the veteran relating to PTSD was dated on 
January 9, 2003.  The veteran was granted an increased 
disability rating of 70 percent on the basis of this 
communication.  The veteran, however, asserts that she is 
entitled to an effective date earlier than January 9, 2003, 
for the grant of an increased disability rating of 70 percent 
because she allegedly filed a claim for an increased rating 
for PTSD several years prior to January 2003.  In support of 
this contention, the veteran submitted a photocopy of a 
letter dated on September 14, 2000 that she received from VA 
which states, "[w]e have received your claim for VA service-
connected disability compensation benefits for your claimed 
post-traumatic stress disorder condition."  The letter 
continued to inform the veteran that the claim she submitted 
was not well-grounded, and described to her the evidence she 
must submit in order to complete her claim.  Assuming, based 
upon this evidence, that the veteran did submit a claim for 
an increased rating for PTSD prior to September 14, 2000, the 
Board nevertheless finds that this claim was abandoned and 
thus cannot serve as the basis for the grant of an effective 
date earlier than January 9, 2003, for the award of a 70 
percent disability rating for PTSD.

The record reflects that in May 2000 the veteran submitted a 
claim for service connection for bilateral knee disabilities.  
In a September 14, 2000 letter (the same date as of which the 
letter submitted by the veteran in support of her claim was 
stamped) the RO informed the veteran that the claim she 
submitted was not well-grounded, and described to her the 
evidence she must submit in order to complete her claim.  
Subsequent evidence received by VA from the veteran addressed 
only the claim for service connection for bilateral knee 
disabilities.  There is no record of any evidence submitted 
by the veteran in relation to her claim for an increased 
rating for PTSD until more than two years after she received 
the September 2000 letter from VA relating to the receipt of 
her claim for an increased rating.  Because the evidence 
appears to reflect that the veteran received correspondence 
related to both the claim for service connection for 
bilateral knee disabilities and for an increased rating for 
PTSD, and the veteran responded only to the letter regarding 
her claim for service connection for bilateral knee 
disabilities, it appears that the veteran abandoned her claim 
for an increased rating for PTSD.  See 38 C.F.R. § 3.158 
(2006) (where evidence requested in connection with a claim 
for an increased rating is not furnished within one year 
after the date of the request, the claim will be considered 
abandoned, and further action will not be taken unless a new 
claim is received).  Because the claim for an increased 
rating was abandoned, it cannot serve as an earlier claim for 
an increased rating in this case.

Following the January 2000 rating decision that granted 
service connection for PTSD and the September 2000 letter 
informing that the veteran that she had not submitted a 
complete claim for an increased rating for PTSD, it was not 
until January 9, 2003, that the veteran submitted a statement 
indicating that her PTSD had increased in severity.  January 
9, 2003, is accordingly the earliest date as of which the 
veteran submitted a claim for an increased rating.  The 
question before the Board then is whether, based upon the 
evidence of record, it is factually ascertainable that the 
veteran's PTSD increased in severity in the one year prior to 
submitting her January 9, 2003 claim for an increased rating.  
The evidence for consideration in this regard includes 
treatment records dated from January 2002 to January 2003, 
when the claim for an increased rating was received, and the 
date the increase in the disability rating was awarded.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  Post-
traumatic stress disorder warrants a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Treatment records dated from January 2002 to January 2003 
show various PTSD symptoms, including intrusive thoughts, 
sleep disturbance, irritability, anxiousness, depression, 
anger, and problems with concentration.  Many of these 
symptoms, however, appear to have been related to stress 
associated with caring for her terminally ill mother, and 
other family problems.  She denied experiencing auditory and 
visual hallucinations, and denied experiencing suicidal or 
homicidal ideations.  These treatment records also show that 
she was consistently noted to have a logical, goal-directed 
thought process, without tangential or circumstantial 
processes.  Additionally, her insight and judgment were noted 
to be good.  Finally, these records show that in April 2002 
the veteran reported that she had not been working for the 
past 21 months while she cared for her terminally ill mother.  
However, the veteran stated that since her mother had died 
the month before, she had a renewed interest in resuming the 
computer training she had begun a couple of years earlier 
through the vocational rehabilitation program.  Records dated 
in October 2002 show that the veteran had resumed computer 
training courses, which had had the resultant effect of 
mildly lessening her symptoms of depression and anxiety.  In 
January 2003, however, the veteran reported that she had quit 
her classes secondary to increased PTSD symptomatology, and 
had begun treatment for substance abuse.

Treatment records dated from January 2002 to January 2003 
reflect GAF scores of 50 and 55, with the last recorded GAF 
score of 55 in October 2002.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 55 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  GAF scores of 50 
generally serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores from 31 
to 40, which the veteran did not have during this period, 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant,) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The Board finds that at no time in the year prior to January 
9, 2003 was an increase in disability commensurate with a 
rating of 70 percent factually ascertainable.  While the 
record reflects that during the period from January 2002 to 
January 2003 the veteran was not working and that she was 
frequently anxious, irritable, and depressed, it appears that 
her anxiety and depression were in part related to caring for 
her terminally ill mother and other family problems.  There 
is no evidence during this period that the veteran's PTSD 
precluded her from obtaining or maintaining employment 
outside of caring for her terminally ill mother.  
Additionally, there is no evidence that her PTSD produced 
social impairment, with deficiencies in most areas, such as 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Her thought processes were consistently noted 
to be logical and goal-directed, her insight and judgment 
good, and she consistently denied experiencing 
hallucinations, or suicidal or homicidal ideations.  
Following the death of her mother, the veteran's symptoms 
initially improved, and she was able to resume taking 
computer classes.  While a January 2003 record dated prior to 
January 9, 2003 shows that she had stopped taking computer 
courses secondary to increased PTSD symptomatology, this 
record does not show symptomatology commensurate with a 70 
percent disability rating for PTSD.  As there was no evidence 
of the symptomatology required for the assignment of a 
disability rating of 70 percent, the treatment records dated 
from January 2002 to January 2003 do not constitute evidence 
demonstrating that a 70 percent rating was warranted prior to 
January 9, 2003.  Accordingly, there is no evidence which 
would establish that the veteran would be entitled to a 70 
percent rating prior to January 9, 2003.

As the evidence does not show that the veteran's PTSD met the 
criteria for a 70 percent rating prior to January 9, 2003, an 
earlier effective date for the 70 percent evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2005).

Prior to January 9, 2003, the veteran was service-connected 
for PTSD (30 percent disability rating), TMJ (20 percent 
disability rating), right and left wrist disabilities (each 
rated as 10 percent disabling), low back disability (10 
percent disability rating), deviated septum (0 percent 
disabling), and sinusitis (0 percent disabling), for a 
combined disability rating of 60 percent.  After the 
veteran's disability rating was increased from 30 to 70 
percent disabling, effective January 9, 2003, in a July 2003 
rating decision, the veteran was awarded a TDIU rating, also 
effective January 9, 2003.  That date was assigned as the 
earliest date of evidence showing an increase in the 
veteran's disability.

In this case, the veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on 
January 9, 2003, the effective date of the award of a 70 
percent rating for PTSD.  Prior to that date, she did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2006).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2006).  A veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2006).

Therefore, the Board must consider whether the veteran was 
unable to secure or follow a substantially gainful occupation 
due to her service-connected disabilities prior to January 9, 
2003.  In this case, the Board finds that the record does not 
show that the veteran's disabilities had worsened or that she 
had become unemployable due to service-connected disabilities 
on a factually ascertainable date prior to January 9, 2003.  

The record demonstrates that the veteran has not been working 
for many years.  However, the record reflects that the 
veteran initially stopped working in approximately February 
2000 in order to care for her terminally ill mother.  An 
April 2002 record of treatment shows that prior to that time, 
from the time of her separation from service in November 
1996, she had been employed as a food server in a bakery, as 
a stocking clerk at K-Mart, self-employed in a business 
making gift baskets, and finally, as a clerk for the state of 
Nevada, where the veteran moved in March 1999.  There is no 
indication in the record that the veteran was unemployed 
prior to her ceasing outside employment to care for her 
mother.  Following the death of her mother in March 2002, the 
veteran resumed classes in computer training.  Records dated 
in October 2002 show that the classes were going well.  
However, records dated in January 2003 show that the veteran 
had quit her classes due in part to increased PTSD 
symptomatology and that she was scheduled to enter a program 
for treatment for substance abuse.

The Board finds that the qualifying increase in the veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to January 9, 2003.  
While the record reflects that the veteran in part ceased 
taking computer courses in early January 2003 as a result of 
increased PTSD symptomatology, it appears that her decision 
to stop those courses was also due in part to enrolling in a 
program for treatment for substance abuse.  Thus, her 
termination of those courses cannot be found to be solely due 
to her PTSD symptomatology.  Additionally, while the record 
reflects moderate symptoms of PTSD, the Board has, by this 
decision, determined that the veteran's PTSD symptomatology 
was not commensurate with a 70 percent disability rating 
prior to  January 9, 2003.  Finally, the record does not 
reflect treatment for the veteran's other service-connected 
disabilities (TMJ, right and left wrist disabilities, low 
back disability, deviated septum, or sinusitis).  
Accordingly, the record does not provide factually 
ascertainable evidence that the veteran was unable to work 
solely as a result of her service-connected disabilities 
prior to January 9, 2003.

While there appears to be evidence in the file that the 
veteran has not worked since approximately January 2000, the 
Board finds that there is no evidence that the veteran was 
unable to work solely due to her service-connected 
disabilities prior to January 9, 2003.  Indeed, the evidence 
appears to suggest that the veteran initially stopped working 
in order to care for her terminally ill mother, and not for 
any reasons related to her service-connected disabilities.  

Although the Board is very sympathetic to the veteran's 
situation and her contention that she should have been found 
totally disabled long before January 2003, the law concerning 
assignment of effective dates is clear and unambiguous.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
January 9, 2003, for the grant of a TDIU.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In August 2006, VA provided Pelegrini-compliant notice to the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with a 
January 2007 re-adjudication of the claim by the RO 
subsequent to receipt of the required notice.  

The RO has also, in a August 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.




ORDER

An effective date earlier than January 9, 2003, for the 
assignment of a 70 percent disability rating for post-
traumatic stress disorder is denied.

An effective date earlier than January 9, 2003, for the award 
of a TDIU rating is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


